Title: To Thomas Jefferson from Quesnay de Beaurepaire, 6 January 1788
From: Beaurepaire, Quesnay de
To: Jefferson, Thomas



Excellence
paris le 6 janvier 1788

J’ai eu l’honneur de voir ce matin M. le Mis. de la Fayette et de raisonner avec lui de mon projet, de l’établissement de mon académie. J’ai vu que les Spectacles incérés dans le projet ne vous plaisoient pas; en conséquence Je ne balance pas a les Suprimer entièrement, et je n’en ferai plus mention sur mon plan. Je parlerai seulement de l’ostentation de la lotterie pour laquelle je me flatte que vous voudrez bien me donner votre aprobation (S’il étoit nécessaire de s’en servir pour quelques années pour assurer un heureux début aux artistes et profésseurs).
Avant tout je vais travailler avec le plus grand soin à la rédaction du plan et des règlemens à faire pour la police intérieure; je  sens que le succès de mon affaire, ainsi que le suffrage de Votre Excellence, tient à cela; et ce ne sera qu’avec ce plan et les règlemens bien rédigés avec le plus grand soin, que je me présenterai à Votre Excellence et à Messieurs de la Fayette et de la Luzerne, dont les Suffrages sont après le Vôtre les plus précieux et les plus faciles pour déterminer le public.
Je prie Votre Excellence de me continuer l’honneur de Sa protection et de me croire, avec le plus profond respect de Votre Excellence le très humble et très obeissant Serviteur,

Quesnay De Beaurepaire

